Citation Nr: 1045519	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  06-18 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from February 1968 to December 
1969.  He had service in the Republic of Vietnam.

This case was previously before the Board of Veterans' Appeals 
(Board) in September 2007, at which time, it was remanded for 
further development.  Following the requested development, the VA 
Appeals Management Center (AMC) in Washington, D.C. confirmed and 
continued the denial of entitlement to service connection for 
diabetes.  Thereafter, the case was returned to the Board for 
further appellate action.

In June 2007, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears at the end of this decision.


FINDINGS OF FACT

1.  Diabetes, Type I, was first diagnosed more than one year 
after service, and the preponderance of the competent evidence of 
record shows that it is unrelated to service.

2.  The presence of Type II Diabetes has not been established.


CONCLUSIONS OF LAW

1.  Diabetes, Type I is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A (West 2002 and Supp. 2010) ; 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.09 (2010).



2.  The claimed Type II diabetes is not the result of disease or 
injury incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.09 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for diabetes.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  After reviewing the record, the Board finds 
that VA has met that duty.

In April 2005, VA received the Veteran's claim, and there is no 
issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claim, 
including the evidence to be provided by the Veteran, and notice 
of the evidence VA would attempt to obtain.  VA informed him of 
the criteria for service connection and set forth the criteria, 
generally, for rating service-connected disabilities and for 
assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records; private medical records 
reflecting his treatment from November 1972 to December 2008; and 
a November 2008 statement from his wife.  In June 2005 and August 
2009, VA examined the Veteran to determine the nature and 
etiology of his diabetes.  The VA examination reports reflect 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Therefore, the Board concludes that the VA 
examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

Finally, the Veteran had his June 2007 hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims folder. 

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

The Veteran's service treatment records are negative for any 
complaints or clinical findings that he had diabetes.  During his 
February 1968 service entrance examination and his December 1969 
service separation examination, he responded in the negative, 
when asked if he then had, or had ever had, sugar or albumin in 
his urine.  His endocrine system was found to be normal, and a 
urinalysis was negative for sugar.  He did report that his 
brother had diabetes.

Records from the Community Hospital Laboratory show that in 
November 1972, the Veteran was diagnosed with severe diabetes and 
was given insulin.  

Records received from or through M. N. F., M.D., show that he 
treated the Veteran for diabetes from December 1981 to January 
2009.  Those records include many reports from the Center for 
Diabetes which show that the Veteran had Type I diabetes.  Those 
records are negative for Type II diabetes.

In June 2005, the Veteran was examined by VA to determine the 
nature and etiology of his diabetes.  The claims file and service 
medical records were not available for the examiner to review.  
The Veteran reported that he was about 21, when he got out of 
service and that he was diagnosed with diabetes at 23.  He also 
reported that he had been immediately placed on insulin.  It was 
noted that he had a son who had been insulin-dependent since age 
3.  Following the examination, the examiner concluded that the 
Veteran had Type I diabetes and that the rationale was found in 
the fact that the Veteran's son had been born with juvenile 
diabetes.  

In July 2007, the Veteran's wife reported that she met the 
Veteran shortly after his return from Vietnam.  She stated that 
in the fall of 1971, the Veteran had developed intense thirst and 
was diagnosed with Type II diabetes.  She noted that initially 
the Veteran had been treated successfully with oral medication 
and diet changes but that he eventually had had to go on insulin.  

In a statement received for the record in August 2007, Dr. F. 
informed the Veteran's representative that the Veteran had been 
in ideal health with no known medical problems, until 
approximately 18 months after returning from his tour of duty in 
Vietnam.  Dr. F. noted that at that time the Veteran was 
diagnosed with Type II diabetes which rapidly progressed to Type 
I diabetes within several months.  Dr. F. also noted that the 
Veteran had been insulin dependent ever since.  Dr. F. considered 
there to be a direct link between the Veteran's exposure to Agent 
Orange and his development of diabetes.  

In August 2009, the Veteran was reexamined by a VA specialist in 
endocrinology to determine the nature and etiology of the 
Veteran's diabetes.  It was noted that the Veteran had 3 grown 
children, one who had had Type I diabetes since age 3.  It was 
also noted that no other family members had diabetes, Type I or 
II.  The Veteran reported that for the first two month after his 
diagnosis, he had been treated with oral hypoglycemic agents.  

Following the VA examination, the examiner concluded that the 
Veteran had been diagnosed with diabetes mellitus approximately 
18 months after he left service and that all of his private 
physician's records showed that the diabetes was Type I.  The 
examiner confirmed that diagnosis noting that C-Peptide was not 
detectable in the presence of high serum glucose, which was 
consistent with an absolute lack of insulin and Type I diabetes.  
Therefore, based on the description of the course of the 
Veteran's diabetes and the notes from his primary provider, as 
well as an outside diabetes specialist, the examiner concluded 
that the Veteran had Type I diabetes.  

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as diabetes mellitus, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  
Type II diabetes is also a disease which is presumed by VA to be 
the result of inservice exposure to herbicides, such as Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2008).  

A presumption of service connection for a particular disability 
based on exposure to Agent Orange does not attach, unless 
specifically so determined by the Secretary of VA.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42,600 (June 24, 2002).  However, the law does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
Indeed, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2008).  

Analysis 

During his June 2007 hearing, the Veteran testified that contends 
that his diabetes had been manifested by frequent illness and 
extreme thirst, during the first year after his separation from 
service.  He stated that those manifestations were, primarily,  
the result of his exposure to Agent Orange in the Republic of 
Vietnam.  In this regard, he noted that he was from a large 
family, including approximately 200 cousins, and that he was the 
only one with diabetes, and the only one who had been to Vietnam.  
Therefore, he maintained that service for diabetes was warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
experienced; for example, he is competent to report when he 
experienced certain symptoms, such as extreme thirst.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he 
is only qualified to report on matters which are capable of lay 
observation.  He is not qualified to render opinions which 
require medical expertise, such as the diagnosis of his symptoms 
or the cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  38 C.F.R. § 3.159(a).  

Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (The Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.)  In this regard, the Board 
cannot give great weight and credibility to the Veteran's account 
as to when his diabetes was first manifested or that it was 
initially characterized as Type II diabetes.

During his hearing, the Veteran testified that his diabetes was 
first manifested during the year after his separation from 
service and that he was initially treated with an oral 
hypoglycemic.  His wife tends to support that statement, though 
she sets the onset as the fall of 1971, more than one year after 
the Veteran's separation from service.  In any event, the 
contemporaneous medical records tend to refute that those 
reports.  Rather, the evidence shows that the Veteran's diabetes 
was first diagnosed in 1972 at the Community Hospital.  At that 
time, he was classified as a severe diabetic and placed on 
insulin.  Despite multiple requests from VA for more proximate 
evidence, the Veteran has not submitted any objective evidence of 
diabetes prior to November 1972, almost three years after his 
separation from service.  Therefore, the Veteran does not meet 
the criteria for service connection on a presumptive basis.  

The primary thrust of the Veteran's contentions is that his 
diabetes is the result of his exposure to Agent Orange in the 
Republic of Vietnam.  By virtue of his service in the Republic of 
Vietnam, the Veteran is presumed to have been exposed to Agent 
Orange; and, as noted above Type II diabetes is presumed to be 
the result of that exposure.  38 C.F.R. § 3.307(a)(6)(iii).  
However, the evidence shows that the Veteran has Type I not Type 
II diabetes.

In support of his claim, the Veteran has submitted an August 2007 
statement from his primary care physician M. N. F., M.D.  Dr. F. 
reported that the Veteran had been initially diagnosed with Type 
II diabetes which evolved into Type I diabetes.  Dr. F. offered 
no rationale for his statement, and it is apparent that it was 
based on the history reported by the Veteran.  However, a bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the record is, again, negative for any 
contemporaneous documentation to support Dr. F.'s statement.  In 
fact, evidence from the Veteran's private treating specialists in 
diabetes tend to refute that statement.  Such evidence shows that 
the Veteran's diabetes is, and has always been, classified as 
Type I diabetes.  In addition, the Board notes that the findings 
on the VA examination reports are consistent with those of 
private diabetes specialists.  

Moreover, unlike the Dr. F., the VA examiners provided a 
comprehensive rationale for their opinions, and the most recent 
examiner reviewed the Veteran's medical history.  The VA 
examiners cited supporting laboratory results and the fact that 
the Veteran's son has Type I diabetes.  In regard to his familial 
history, the Veteran has testified that he is from a large family 
and that he is the only one who has diabetes and the only one who 
went to Vietnam.  However, that testimony is also refuted by the 
record.  Indeed, during his service entrance and separation 
examinations, the Veteran clearly reported that his brother had 
diabetes.  Such a contradiction tends to impugn the Veteran's 
credibility and militates against his claim.  
In any event, the preponderance of the foregoing evidence shows 
that the Veteran has been diagnosed with Type I diabetes.  As 
noted above, Type I diabetes is not presumed to be the result of 
Agent Orange exposure, and the preponderance of the evidence is 
against a finding that there is a nexus between the Veteran's 
diabetes and service.  

In light of the foregoing, the Board finds no basis for 
entitlement to service connection for diabetes.  Accordingly, 
service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is only 
invoked where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for diabetes is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


